Motion for Rehearing Denied; Opinion filed May 30, 2019 Withdrawn; Appeal
Dismissed and Substitute Memorandum Opinion filed August 20, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00340-CV

                    KENDERRICK MERRITT, Appellant

                                        V.

   THE METHODIST HOSPITAL; THE METHODIST HOSPITAL -
HOUSTON; THE METHODIST HOSPITAL SYSTEM; THE METHODIST
 HEALTH CARE SYSTEM, INC.; HOUSTON METHODIST; HOUSTON
METHODIST HOSPITAL; HOUSTON METHODIST -- TEXAS MEDICAL
  CENTER; MICHAEL T. MANN, M.D.; AND PATRICIO DE HOYOS
                ZAMBRANO, M.D., Appellees

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-42856

                 SUBSTITUTE MEMORANDUM OPINION

      On May 30, 2019, this court issued an opinion dismissing this appeal.
Appellant Kenderrick Merritt filed a motion for rehearing on July 24, 2019. We deny
appellant’s motion for rehearing, withdraw the opinion issued May 30, 2019, and
issue this opinion in its place.

        This is a medical-malpractice action in which appellant, Kenderrick Merritt,
sued The Methodist Hospital, The Methodist Hospital – Houston, The Methodist
Hospital System, The Methodist Health Care System, Inc., Houston Methodist,
Houston Methodist Hospital, Houston Methodist – Texas Medical Center,
(collectively, “Hospital Parties”), Michael T. Mann, M.D., and Patricio de Hoyos
Zambrano, M.D. Each of the defendants filed objections to appellant’s expert report
and filed motions to dismiss. On December 29, 2018, the trial court denied Dr.
Zambrano’s motion to dismiss, denied the Hospital Parties’ motion to dismiss, and
granted Dr. Mann’s motion to dismiss pursuant to section 74.351(b)(2) of the Texas
Civil Practice and Remedies Code. Appellant filed a notice of appeal on April 12,
2019.

        Appellant avers in his motion for rehearing that he does not intend to appeal
the denial of Dr. Zambrano’s and the Hospital Parties’motions to dismiss. Appellant
only attempts to appeal the grant of Dr. Mann’s motion to dismiss. Generally,
appeals may be taken only from final judgments. Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all pending parties and
claims, the orders remain interlocutory and unappealable until final judgment is
rendered unless a statutory exception applies. Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266,
272 (Tex. 1992) (orig. proceeding). The order granting Dr. Mann’s motion to dismiss
is interlocutory in that is does not dispose of all pending parties. Unless a statutory
exception applies, the order may not be appealed. See Bally Total Fitness, 53 S.W.3d
at 352.



                                          2
       Section 51.014 of the Texas Civil Practice and Remedies Code permits an
interlocutory appeal from an interlocutory order that “(9) denies all or part of the
relief sought by a motion under Section 74.351(b), except that an appeal may not be
taken from an order granting an extension under Section 74.351”; or “(10) grants
relief sought by a motion under Section 74.351(l).” Tex. Civ. Prac. & Rem. Code
Ann. § 51.014. Appellant does not attempt to invoke this court’s jurisdiction under
section 51.014.1 Therefore, no statutory exception applies to appellant’s appeal.

       On July 26, 2019, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response on or before August 5, 2019, demonstrating grounds for continuing the
appeal. See Tex. R. App. P. 42.3(a). Appellant did not respond to this court’s notice.

       Because the order granting Dr. Mann’s motion to dismiss is not a final,
appealable order, we dismiss the appeal for lack of appellate jurisdiction.



                                             PER CURIAM




Panel consists of Chief Justice Frost and Justices Spain and Poissant.




       1
         If appellant attempted to appeal the denial of the Hospital Parties’ and Dr. Zambrano’s
motions, then appellant’s notice of appeal was untimely. See Tex. R. App. P. 26.1(b); In re K.A.F.,
160 S.W.3d 923, 927 (Tex. 2005).

                                                3